11 B.R. 710 (1981)
In re MIMI'S OF ATLANTA, INC., (B80-01016A), Max' Restaurant, Inc., (B80-0105A), and Exeter Restaurant Corporation, (B80-1017A), Debtors.
OMNI INTERNATIONAL, LTD., Plaintiff-Appellee,
v.
MIMI'S OF ATLANTA, INC., Defendant-Appellant.
INTERNATIONAL CITY CORPORATION, and ITT Industrial Credit Company, Plaintiff-Appellees,
v.
MIMI'S OF ATLANTA, INC., Defendant-Appellant.
OMNI INTERNATIONAL, LTD., Plaintiff-Appellee,
v.
MAX' RESTAURANT, INC., Defendant-Appellant.
Civ. A. Nos. C80-684A(1-3), C80-683A, Adv. Nos. 80-0287A to 80-0289A.
United States District Court, N.D. Georgia, Atlanta Division.
April 22, 1981.


*711 ORDER
SHOOB, District Judge.
The Court has reviewed the briefs of the parties in these appeals from the order and judgment of Bankruptcy Judge A.D. Kahn, dated August 13, 1980, 5 B.R. 623. That order and judgment, and the memorandum in support thereof, are well-written and well-reasoned, and reflect a just application of the law to a thoroughly developed factual record. Appellants contend that Judge Kahn erred on matters of law and abused his discretion, but on the contrary, both his legal analysis and his exercise of discretion are clearly correct and require no further elaboration from this Court. The decision of the Bankruptcy Judge is AFFIRMED in all respects and the cause is REMANDED for Judge Kahn's consideration of the counterclaims.